Citation Nr: 0116938	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-20 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  This case comes to the Board of Veterans' 
Appeals (Board) from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2001 the veteran, through his representative, 
expressed a desire to pursue an application to reopen claims 
for service connection for conditions, including back, 
stomach, sinus, and neurological disorders (the RO had denied 
service connection for these conditions, claimed as due to 
Agent Orange exposure in December 1996 and the veteran did 
not appeal that decision).  The veteran, through his 
representative, also expressed disagreement with a June 2000 
RO decision denying service connection for a nervous 
condition (anxiety and depression).  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  The evidence reflects a diagnosis of PTSD, but there is 
no credible supporting evidence to verify or corroborate the 
veteran's alleged stressors during his active military 
service.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD; the RO has 
denied the claim on the basis that the veteran has no 
verified stressor to support a diagnosis of PTSD related to 
service.  The substance of the claim will be addressed in 
greater detail below; first, there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law, among other things, includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA in this case, the VA's duties have been fulfilled.  

First, the VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The veteran was notified in an April 2000 letter 
and questionnaire from the RO of the need for specific 
information to verify a stressor to support a diagnosis of 
PTSD related to service.  In June 2000 the RO notified the 
veteran that his claim for service connection for PTSD was 
denied because his reply to the PTSD questionnaire failed to 
provide specific details necessary to conduct proper research 
to verify any claimed stressor.  The veteran was informed 
that the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) needed specific details such as:  names of 
any casualties known and units to which assigned (down to the 
Company level), dates of claimed events (minimum:  month and 
year), unit the veteran was assigned to when event/incident 
occurred (down to the Company level), names of particular 
campaigns involved with at the time of the event/incident, 
and specific locations where event/incident occurred.  The 
veteran's statement failed to provide specific information; 
and the RO informed the veteran that they were unable to 
request the USASCRUR to conduct a search for verification of 
the alleged stressor(s).  The veteran was further informed 
that if such information were received, the claim would be 
considered on the basis of the information provided.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, but the veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The RO requested all relevant treatment 
records identified by the veteran.  The Board therefore finds 
that there is more than sufficient evidence of record to 
fairly decide the issue on appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In particular a current 
examination is not needed, as it could make no difference to 
the outcome of the case.  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the criteria of DSM-IV, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The medical records during the veteran's 1965-68 active duty 
do not suggest any psychiatric pathology.  His August 1968 
service discharge examination showed normal clinical 
psychiatric evaluation.  His military personnel records show 
that he was in Vietnam from August 1967 to August 1968, where 
he served in the 518th AG Pers Svc Co, USARPAC, as a 
personnel management specialist, from August 1967 RO June 
1986 and from June 1968 to August 1968 as a company clerk in 
the 54th General Supply Group; his personnel records further 
indicate that his military occupational specialty was a 
personnel management specialist.  He received the usual 
medals indicating Vietnam service, but none that reflected 
combat service.

Medical records after service in the 1980's do not show any 
psychiatric pathology.  The veteran first filed for service 
connection for PTSD in April 2000.  He has since submitted 
records from The Psychology Clinic from 1994 to 2000.  In May 
1995 a social worker from the clinic reported that the 
veteran was first seen for complaints of anxiety, fears and 
resentments over ongoing job problems.  The social worker 
stated that he felt the veteran suffered from PTSD resulting 
from a job-related burn injury in 1994.  In October 1999 the 
social worker said that psychological testing revealed 
extreme anxiety and depression.  It was noted that his 
physical condition made him a likely candidate for a medical 
retirement.  No diagnosis of PTSD linked to military service 
was indicated.

In May 2000 the veteran replied to the PTSD questionnaire 
sent by the RO.  He reported he was in Ben Hoa around 
December 1966, and witnessed much confusion and causalities.  
He said he was shipped to Cam Rah Bay, worked over 16 hours a 
day without any rest and with constant firing and bombing and 
was on ready alert.  He reported he could not sleep or eat 
during January 1967.  He said he became very nervous of the 
bombing at Cam Rah Bay and was assigned to the personnel 
support battalion.  He further stated that he witnessed many 
soldiers go crazy after so much work details and guard duty 
after regular duty.  He said he was shipped to Da Nhang 
around June 1968, and had problems with his physical 
condition and with people of authority. He stated that his 
wife could verify his flashbacks, jumping, twitching, 
switching, sweating and restless sleeping nights that are 
present.

There are other diagnoses of PTSD subsequent to the above-
noted diagnosis of PTSD.  In particular an October 2000 VA 
clinical record notes that the veteran reported that he had 
nightmares of running through the jungle, chased by a man 
with a knife.  The diagnosis was PTSD due to the stress of 
combat experience.  

The veteran claims his currently diagnosed of PTSD is due to 
stressors having to due with the general nature of his 
service in Vietnam.  The service records show no decorations 
or other evidence of combat.  The Board finds that the 
veteran did not engage in combat.  VAOPGCPREC 12-99.  Some of 
his claimed stressors do not even relate to his being in 
combat; i.e., working 16 hours a day, being on alert, having 
trouble with authority figures, etc.  His claimed service 
stressors do not relate to combat service, and thus his 
assertions of such are not sufficient to establish they 
occurred; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The assessment from the VA clinic in 2000 that the veteran 
has PTSD due to the stresses of combat service is not 
supported by his service personnel records or his own 
allegations.  The other assessments of PTSD attribute the 
condition to a post-service employment injury at his civilian 
job.

The veteran's service records do not show a claimed stressor, 
and the USASCRUR cannot verify a service stressor without 
more specific information.  The veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  In short, there is no credible supporting 
evidence that a claimed service stressor, which might lead to 
PTSD, actually occurred.  Without such stressor evidence, 
service connection for PTSD may not be granted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Thus, the benefit-of- the-doubt rule does not apply, and the 
claim must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert, v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

